Case: 09-20515     Document: 00511061833          Page: 1    Date Filed: 03/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 25, 2010
                                     No. 09-20515
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

RONALD CHARLES MAY,

                                                   Plaintiff-Appellant

v.

TEXAS BOARD OF PARDONS & PAROLES, in his/her individual and/or official
capacity,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-744


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Ronald Charles May, Texas prisoner # 1510892, was convicted of
possession of a controlled substance in a drug-free zone. In the instant 42 U.S.C.
§ 1983 civil rights complaint, May alleged that the Texas Board of Pardons and
Paroles violated his constitutional rights by determining that he is not eligible
for parole or mandatory release. The district court determined that May had not
stated a claim as required by 28 U.S.C. § 1915A(b)(1) and dismissed the


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20515     Document: 00511061833 Page: 2      Date Filed: 03/25/2010
                                  No. 09-20515

complaint. May argues, inter alia, that he is eligible for good time credits,
parole, and mandatory supervised release, and that it is unconstitutional to
deprive him of these rights.
      A prisoner’s civil rights complaint should be dismissed if it is frivolous,
malicious, or fails to state a claim upon which relief may be granted. See
§ 1915A(b)(1). This court reviews de novo a district court’s § 1915A dismissal for
failure to state a claim. See Ruiz v. United States, 160 F.3d 273, 275 (5th Cir.
1998).     Although pro se briefs are liberally construed, arguments that are
inadequately briefed are considered abandoned. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). May’s argument is conclusional and does not
address the district court’s decision that under T EX. H EALTH & S AFETY C ODE
A NN. § 481.134 (Vernon 2008), and T EX. G OV’T C ODE A NN. §§ 508.145(e),
508.149(a)(14) (Vernon 2008), May is not eligible for mandatory supervision and
will not be eligible for parole consideration before serving his sentence.
Moreover, as the district court concluded, May is essentially challenging the
terms of his sentence and his conviction under the Texas drug-free zone
statutory scheme. He thus is seeking a speedier release from custody. No
prisoner has a constitutional right to be released before the expiration of his
sentence. See Greenholtz v. Inmates of the Nebraska Penal and Correctional
Complex, 442 U.S. 1 (1979).     A challenge to the terms of imprisonment is
properly brought in a 28 U.S.C. § 2254 proceeding and is not cognizable in § 1983
proceedings. See Allison v. Kyle, 66 F.3d 71, 73 (5th Cir. 1995).
      May’s appeal is without arguable merit. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983). It is therefore dismissed as frivolous. 5 TH C IR.
R. 42.2.    The district court’s dismissal counts as a strike under 28 U.S.C.
§ 1915(g), as does the dismissal of this appeal. See § 1915(g); Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). May has one prior strike. See
May v. UTMB Medical Branch, No. H-08-31062 (S.D. Tex. 2008). Because May

                                        2
   Case: 09-20515   Document: 00511061833 Page: 3        Date Filed: 03/25/2010
                                No. 09-20515

has now accumulated three strikes, he is barred from proceeding in forma
pauperis in any civil action or appeal filed while incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        3